SCOTT, J.
The judgment is right, and should be affirmed. It is idle for defendant to attempt to justify the act of its conductor by the assertion that it did not issue transfers at 116th street and Madison avenue, for the uncontradicted evidence is that the conductor of the 116th street car did actually issue such a transfer. Furthermore, it was the legal obligation of defendant to issue such a transfer, and we are not called upon to assume, without the strongest evidence, that defendant failed to comply with the law. Having received a transfer, the plaintiff was entitled to ride upon it. The damages are certainly not excessive, in view of the indignity to which plaintiff was subjected.
Judgment affirmed, with costs.
O’GORMAN, J., concurs.